Exhibit 10.4

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Fifth Amendment to Second Amended and Restated Credit Agreement (as the
same may from time to time be amended, restated, modified or otherwise
supplemented, this “Fifth Amendment”) is dated this 28th day of July, 2011 by
and among Green Plains Grain Company LLC, a Delaware limited liability company
(“IA Borrower”), Green Plains Grain Company TN LLC, a Delaware limited liability
company (“TN Borrower”, together with IA Borrower and their successors and
assigns, each a “Borrower” and collectively, the “Borrowers”), and First
National Bank of Omaha, a national banking association (together with its
successors and assigns, the “Lender”). Capitalized terms used herein and not
otherwise defined have the meanings ascribed to them in the Credit Agreement (as
defined below).

RECITALS

WHEREAS, Borrowers and Lender entered into that certain Second Amended and
Restated Credit Agreement dated April 19, 2010, First Amendment to Second
Amended and Restated Credit Agreement dated June 18, 2010, Second Amendment to
Second Amended and Restated Credit Agreement dated November 18, 2010, Third
Amendment to Second Amended and Restated Credit Agreement dated February 28,
2011 and Fourth Amendment to Second Amended and Restated Credit Agreement dated
May 31, 2011 (as the same may from time to time be amended, restated, modified
or otherwise supplemented, collectively the “Credit Agreement”), pursuant to
which Lender agreed to make loans to Borrowers; and

WHEREAS, Borrowers and Lender desire to amend and modify certain terms and
conditions of the Credit Agreement.

NOW, THEREFORE, for and in consideration of the Recitals set forth above, which
are incorporated herein by this reference, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definition in alphabetical order:

“Macquarie Agreements” means agreements between Borrowers and Macquarie
Commodities (USA) Inc. evidencing one or more purchase and sale transactions
involving Grain Inventory; provided, that (a) the obligations of Borrowers
thereunder do not exceed fifty million dollars ($50,000,000) in the aggregate at
any one time outstanding and (b) an intercreditor agreement between Lender and
Macquarie Commodities (USA) Inc. is in full force and effect.

2. Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Revolving Credit Commitment” in its entirety and substituting the
following definition in its place:

“Revolving Credit Commitment” means an amount equal to one hundred million
dollars ($100,000,000) for the Base Facility, Seasonal Facility and Bulge
Facility from the date hereof through the Revolving Credit Maturity Date.

 

1



--------------------------------------------------------------------------------

3. Section 2.1 of the Credit Agreement is hereby amended by deleting paragraphs
(a) and (d) in their entirety and substituting the following paragraph (a) and
(d) in their place:

 

  (a) Subject to the other terms and conditions of this Agreement, Lender hereby
agrees to make loans available for the benefit of Borrowers of up to one hundred
twenty million dollars ($120,000,000) consisting of (i) a one hundred million
dollar ($100,000,000) revolving credit facility (the “Revolving Credit
Facility”) and (ii) a twenty million dollar ($20,000,000) term loan facility
(the “Term Loan Facility”). The Revolving Credit Facility shall consist of (i) a
forty-five million dollar ($45,000,000) base facility (the “Base Facility”),
(ii) a twenty million dollar ($20,000,000) seasonal facility (the “Seasonal
Facility”) and (iii) a thirty-five million dollar ($35,000,000) bulge facility
(the “Bulge Facility”). Subject to the other terms and conditions of this
Agreement, the periods during which the Base Facility, Seasonal Facility and
Bulge Facility are available shall be determined in accordance with the
Revolving Credit Commitment and this Section 2.1(a).

 

  (d) The term of the Revolving Credit Facility shall expire on November 1,
2011. All Revolving Credit Loans under the Revolving Credit Facility shall be
repaid on or before the earlier of (i) November 1, 2011, (ii) termination of the
Revolving Credit Facility and (iii) termination of this Agreement (the earliest
of such dates, the “Revolving Credit Maturity Date”). After the Revolving Credit
Maturity Date, no further Advances under the Revolving Credit Facility shall be
available from Lender. The term of the Term Loan Facility shall expire on
August 1, 2013. Any Term Loan under the Term Loan Facility shall be repaid on or
before the earlier of (i) August 1, 2013, (ii) termination of the Term Loan
Facility and (iii) termination of this Agreement (the earliest of such dates,
the “Term Loan Maturity Date”).

4. Section 5.1(a) of the Credit Agreement is hereby amended by deleting
paragraph (v) in its entirety and substituting the following paragraph (v) in
its place:

 

  (v)

as soon as available, but in any event within (A) three (3) days after the entry
into each purchase or sale transaction pursuant to the Macquarie Agreements, a
Borrowing Base Report as of the date of each such transaction which is estimated
in good faith based upon the information then available to Borrowers, (B) ten
(10) days after the fifteenth (15th) of each month, a Borrowing Base Report as
of the fifteenth (15th) of each such month which is estimated in good faith
based upon the information then available to Borrowers and (C) fifteen (15) days
after the end of each month, a Borrowing Base Report which is actual as of the
end of each such month;

5. Section 5 of the Credit Agreement is hereby amended by adding the following
Section 5.12 in its place:

5.12 Macquarie Agreements. Borrowers shall, promptly after execution or
issuance, deliver to Lender copies of the Macquarie Agreements and any warehouse
receipts or other documents issued pursuant to the Macquarie Agreements.

6. Section 6.1 of the Credit Agreement is hereby amended by deleting Section 6.1
in its entirety and substituting the following Section 6.1 in its place:

6.1 Debt. Borrowers shall not create, incur, assume or suffer to exist,
voluntarily or involuntarily, any Debt, except (a) the Obligations, (b) purchase
money obligations, obligations under Capitalized Leases and obligations under
operating leases for rolling stock and equipment in an aggregate amount not to
exceed three million dollars ($3,000,000) outstanding at any one time, (c) the
Parent Sub Debt – Tranche 1 and Parent Sub Debt – Tranche 2, (d) the

 

2



--------------------------------------------------------------------------------

Parent Sub Debt – Tranche 3 outstanding on or before August 1, 2011; provided,
that the proceeds of the Parent Sub Debt – Tranche 3 shall only be used by
Borrowers for financing of inventory, hedging transactions and other working
capital matters, (e) unsecured and subordinated obligations owing to TN Sellers
for the purchase price of the TN Acquisitions not in excess of three million
three hundred thousand dollars ($3,300,000) in the aggregate at any one time
outstanding and (f) the Macquarie Agreements. No payment of principal or
interest shall be made by Borrowers with respect to the Parent Sub Debt –
Tranche 1, Parent Sub Debt – Tranche 2 or Parent Sub Debt – Tranche 3 if an
Unmatured Event of Default or Event of Default would occur as a result of such
payment.

7. The form of the Borrowing Base Report attached to the Credit Agreement as
Exhibit D is hereby amended by deleting such form in its entirety and
substituting the form attached hereto as Exhibit A in its place.

8. In connection with the execution of this Fifth Amendment, and as a condition
precedent hereto, Borrowers shall execute and / or deliver to Lender the
following on the date hereof:

 

  (a) A Third Amendment to Second Amended and Restated Revolving Credit Note
dated July 28, 2011 from Borrowers to Lender (as the same may from time to time
be amended, restated, modified or otherwise supplemented, the “Third Revolving
Credit Note Amendment”), amending the Second Amended and Restated Revolving
Credit Note dated April 19, 2010, First Amendment to Second Amended and Restated
Revolving Credit Note dated November 18, 2010 and Second Amendment to Second
Amended and Restated Revolving Credit Note dated May 31, 2011, in each case,
from Borrowers to the order of Lender (as the same may from time to time be
amended, restated, modified or otherwise supplemented, collectively the
“Original Revolving Credit Note”). The Third Revolving Credit Note Amendment is
incorporated herein by reference, made a part hereof and shall be substantially
in the form of Exhibit B attached hereto. References to “Revolving Credit Note”
in the Credit Agreement are hereby amended so that such term includes the
Original Revolving Credit Note, the Third Revolving Credit Note Amendment and
any amendments, modifications or replacements of the same.

 

  (b) Such resolutions, certificates, written opinions of Borrowers’ independent
counsel and other instruments, documents, agreements, information and reports as
may be reasonably requested by Lender, in form and substance reasonably
satisfactory to Lender.

9. Borrowers shall be responsible for paying all Expenses incurred by Lender in
connection with this Fifth Amendment pursuant to Section 8.5 of the Credit
Agreement.

10. Borrowers hereby represent and warrant that no Event of Default or Unmatured
Event of Default has occurred and continues to exist under the Credit Agreement
and the other Loan Documents and that all representations and warranties in the
Credit Agreement and the other Loan Documents are reaffirmed to be true and
correct as of the date hereof, which representations and warranties shall
survive execution of this Fifth Amendment.

11. Borrowers have previously delivered to Lender all of the relevant
organizational and governing documents and agreements of Borrowers and all such
documents and agreements remain in full force and effect and have not been
amended or modified since they were delivered to Lender.

 

3



--------------------------------------------------------------------------------

12. Except as specifically amended herein, the Credit Agreement shall remain in
full force and effect as originally executed. Except for any specific waiver set
forth in this Fifth Amendment, nothing herein shall be deemed to be a consent to
a waiver or amendment of any covenant or agreement contained in the Credit
Agreement or the other Loan Documents and all such other covenants and
agreements contained in the Credit Agreement and the other Loan Documents are
hereby confirmed and ratified in all respects and shall remain in full force and
effect in accordance with their respective terms.

13. This Fifth Amendment shall be binding on the successors and assigns of the
parties hereto.

14. This Fifth Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Fifth Amendment as of the day
and year first set forth above.

 

BORROWERS: Green Plains Grain Company LLC

By:

 

    /s/ Todd Becker

  Name: Todd Becker   Title:   President and Chief Executive Officer Green
Plains Grain Company TN LLC

By:

 

    /s/ Todd Becker

  Name: Todd Becker   Title:   President and Chief Executive Officer LENDER:
First National Bank of Omaha

By:

 

    /s/ Kenneth Feaster

  Name: Kenneth Feaster   Title:   Vice President

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Borrowing Base Report



--------------------------------------------------------------------------------

EXHIBIT B

Third Revolving Credit Note Amendment